1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 KRISTI HASSELSTROM,

 8          Petitioner-Appellant,

 9 v.                                                                                    NO. 30,452

10 DONALD W. SCOTT,

11          Respondent-Appellee.


12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Elizabeth E. Whitefield, District Judge

14 Kristi Hasselstrom
15 Rio Rancho, NM

16 Pro Se Appellant

17 M. Michelle Cortez
18 Albuquerque, NM

19 for Appellee



20                                 MEMORANDUM OPINION

21 CASTILLO, Judge.
 1        Petitioner (Mother) appeals from two orders addressing issues of child support

 2 and periods of responsibility for her three children. In this Court’s notice of proposed

 3 summary disposition, we proposed to dismiss the appeal because no final order has

 4 been entered resolving all of the issues raised in the parties’ post-divorce-decree

 5 motions. Mother has timely filed a memorandum in opposition to our proposed

 6 summary dismissal. We have considered Mother’s arguments and, as we are not

 7 persuaded by them, we dismiss this appeal.

 8        “In civil cases, this Court has jurisdiction over, among other things, any final

 9 order after entry of judgment which affects substantial rights[.]” Khalsa v. Levinson,

10 1998-NMCA-110, ¶ 12, 125 N.M. 680, 964 P.2d 844 (internal quotation marks and

11 punctuation omitted). “Whether an order is a ‘final order’ . . . is a jurisdictional

12 question that an appellate court is required to raise on its own motion.” Id. In a

13 divorce proceeding involving issues over which the district court has continuing

14 jurisdiction, a decision by the district court that resolves fewer than all of the issues

15 presented by post-decree motions is not final and appealable unless “(1) the trial court

16 expressly determines, pursuant to Rule 1-054(C)(1) NMRA 1998 [now Rule 1-

17 054(B)(1) NMRA] that there is no just reason for delay and expressly directs entry of

18 judgment and (2) the matters adjudicated are not intertwined with issues that remain

19 unresolved.” Khalsa, 1998-NMCA-110, ¶ 2.


                                               2
 1        In our notice of proposed summary disposition, we proposed to conclude that

 2 no final order has been entered in this case because the district court has not resolved

 3 all the issues raised by the parties’ multiple post-decree motions and, with respect to

 4 those issues that have been resolved, has not made the determinations required by

 5 Rule 1-054(B)(1). See Khalsa, 1998-NMCA-110, ¶ 2. In Mother’s memorandum in

 6 opposition, she argues that this Court should hear the appeal because the issues she

 7 raises are not intertwined with those that are still to be decided by the district court.

 8 We are not persuaded. New Mexico has a strong policy disfavoring piecemeal

 9 appeals. See Executive Sports Club, Inc. v. First Plaza Trust, 1998-NMSC-008, ¶¶

10 8, 11, 125 N.M. 78, 957 P.2d 63. When a final decision is rendered as to some issues

11 in a case, but not others, such a decision is generally not immediately appealable

12 unless the district court certifies that there is no just reason for delay and expressly

13 directs entry of judgment. See Khalsa, 1998-NMCA-110, ¶ 2. Where, as here, the

14 district court has not made the determinations required by Rule 1-054(B)(1) or

15 otherwise demonstrated any intention that its non-final orders be immediately

16 appealable, we do not reach the issue of whether the issues on appeal are intertwined

17 with those yet to be decided, as no final judgment has been entered and no exception

18 to the requirement of a final judgment applies.

19        Therefore, for the reasons stated this opinion and in our notice of proposed


                                               3
1 summary disposition, we dismiss Mother’s appeal.



2       IT IS SO ORDERED.



3                                     ________________________________
4                                     CELIA FOY CASTILLO, Judge

5 WE CONCUR:




6 __________________________________
7 MICHAEL D. BUSTAMANTE, Judge




8 __________________________________
9 TIMOTHY L. GARCIA, Judge




                                         4